Citation Nr: 1423504	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability to include as secondary to exposure to herbicides, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a disorder manifest by memory loss.

5.  Entitlement to service connection for diabetes mellitus (DM) to include as secondary to exposure to herbicides.


6.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities to include as due to DM or as secondary to exposure to herbicides.

7.  Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2013, the Veteran testified before the undersigned at a Travel Board hearing.  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of service connection for PTSD; tinea versicolor, tinea capitis, and chloracne; and lung fungus, have been recharacterized on the front page of this decision as indicated.

The issues of service connection for a skin disability to include as secondary to exposure to herbicides; a lung disability; DM to include as secondary to exposure to herbicides; bilateral peripheral neuropathy of the lower extremities to include as due to DM or as secondary to exposure to herbicides; and for a headache disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2004, the RO denied service connection for PTSD, a skin condition including as due to herbicide exposure, and lung fungus.  The Veteran did not appeal.

2.  Evidence submitted since the RO's March 2004 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claims.

3.  The most probative evidence establishes that the Veteran does not have PTSD.

4.  The Veteran's depressive disorder, not otherwise specified, is not attributable to service.  

5.  Alcohol dependence is not related to a service-connected disease or disability.

6.  The Veteran does not have a disorder manifest by memory loss.


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's March 2004 rating decision; thus, the claims of service connection for psychiatric, skin, and lung disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  PTSD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

4.  A depressive disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

5.  The claim seeking service connection for alcohol dependence lacks legal merit. 38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013). 

6.  A disorder manifest by memory loss was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claims of service connection for psychiatric, skin, and lung disabilities, the Veteran's claims are being granted to the extent that they are reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regard to the matter of service connection for a psychiatric disorder to include PTSD as well as service connection for a disorder manifest by memory loss, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a June 2008 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) as well as personnel records, VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which is sufficient.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c) (2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


New and Material

In a March 2004 rating decision, the RO denied service connection for PTSD, a skin condition including as due to herbicide exposure, and lung fungus.  The denials were based on lack of current diagnoses and of a nexus for each claimed disability to service.  A notice of disagreement was not received within the subsequent one-year period and no additional evidence was received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Veteran has presented additional medical evidence and argument in support of his claims to reopen, including a letter from a physician's assistant who has treated him and who indicated that the Veteran has PTSD, right fungal lung disease, chloracne, chronic tinea capitis, tinea versicolor, psoriasis, and tinea cruris, which are all etiologically related to service.  The Veteran also submitted a report from J.L. P.-M., Clinical Psychologist, who indicated that the Veteran had PTSD which is related to his service in Vietnam.  

Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim.  The Board finds that this low threshold has been met.  Thus, the claims of service connection are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


PTSD, Depressive Disorder, and Alcohol Dependence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a determination that is to be made on a case by case basis, requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  In determining whether a veteran participated in combat, the Veteran's oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."

At the outset, the record shows that the Veteran did not serve in combat and his military occupational specialty was a cook.  He claims that he was exposed to inservice stressors such as seeing some Vietnamese thrown out of a helicopter, seeing the enemy shoot at people while he was on leave, and seeing dead and mutilated bodies.  His STRs do not reveal any complaints, findings, treatment, or diagnosis of a psychiatric disorder.  In March 1970, the Veteran was involved in an episode where he had too much alcohol and then discharged his firearm in his barracks.  He was given an Article 15.  He was not diagnosed with a psychiatric disorder in conjunction with that incident.  In September 1970, he had one episode of syncope,  but it was determined that he did not have a seizure disorder.  There was no reference to psychiatric findings in relation to the syncope.  The separation examination also yielded normal psychiatric findings.  

Post-service, the Veteran reported to the private psychologist, Dr. P.M., that he had combat service in Vietnam.  He also reported that prior to being separated from service, he suffered a severe mental breakdown and was hospitalized.  In addition, he related that he was terrified by near death experiences from enemy combatants.  Based on his reported history, the psychologist diagnosed him with PTSD.  The private physician's assistant also diagnosed PTSD on an interview of the records of the Veteran, citing to an STR which noted that the Veteran had a seizure which he stated was "probably a psychiatric break episode."

In October 2010, the Veteran was provided a VA examination which included a review of the STRs, service personnel records, post-service evidence, mental status examination, and mental testing of the Veteran.  This examiner noted that the Veteran was a cook during service.  With regard to the inservice hospitalization that the Veteran reported to the private psychologist, when he relayed this information to the examiner, the examiner indicated that the records reflected the incident which resulted in the Article 15, but not a psychiatric hospitalization.  The Veteran then stated that he was the diet cook in the hospital.  The mental health testing resulted in diagnoses of depressive disorder, not otherwise specified, and alcohol dependence.  The examiner determined that the Veteran did not meet the criteria for PTSD and explained that there are overlapping symptoms among a depressive disorder, alcohol dependence, and PTSD, but the Veteran had the first two diagnoses, not PTSD.  The examiner also opined that the Veteran's diagnoses were not related to service.  The examiner cited to the misinformation regarding the hospitalization and the fact that the Veteran was unable to provide descriptions or details regarding his treatment.  In addition, his inservice performance evaluations were consistently good.  The examiner indicated that the Veteran's primary diagnosis was alcohol dependence.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the private examiners were not provided a complete or accurate history.  The Veteran did not serve in combat and there was no inservice psychiatric hospitalization despite his report to the contrary.  The Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Further, although the Veteran was treated for one episode of syncope, there was no diagnosis related to that episode and the opinion of the physician's assistant in that regard was equivocal with the use of the word "probably."  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As such, these medical opinions are of diminished probative value.  

Conversely, the VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Moreover, while the Veteran is competent to report symptoms, the record reflects that he provided inaccurate information regarding his combat status and claimed inservice hospitalization.  Thus, his assertions are also of diminished probative value.  

In light of the foregoing, the Board finds that the Veteran does not have PTSD as the most probative evidence establishes that he does not have this diagnosis.  The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Since the Veteran does not have PTSD, service connection is not warranted.

With regard to a depressive disorder, the most probative evidence establishes that it is not etiologically related to service.  Therefore, service connection for a depressive disorder is also not warranted.  

Regarding the claim for service connection for alcohol dependence, the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.

The Veteran's alcohol abuse has been related to his psychiatric disability.  However, for the reasons stated above, the Veteran does not have a service-connected psychiatric disability and a direct service connection theory of entitlement is legally precluded.  As such, service connection for alcohol dependence must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

With regard to a disorder manifest by memory loss, memory testing was conducted on the October 2010 VA examination.  Testing for remote, recent, and immediate memory were all normal.  The testing yielded no findings of memory loss or diagnosis of a disorder manifest by memory loss.  Since the Veteran does not have a disorder manifest by memory loss, service connection is not in order.  











							(Continued on the next page)

ORDER

The application to reopen the claim of service connection for a psychiatric disability to include PTSD is granted.  

The application to reopen the claim of service connection for a skin disability to include as secondary to exposure to herbicides is granted.  

The application to reopen the claim of service connection for a lung disability is granted.  

Service connection for PTSD is denied.

Service connection for depressive disorder is denied. 

Service connection for alcohol dependence is denied.  

Service connection for a disorder manifest by memory loss is denied.  


REMAND

The Board notes that the private physician's assistant provided that the claimed disabilities are related to service.  However, no clinical records were provided and he provided some diagnoses which do not appear anywhere elsewhere in the post-service records.  As such, the Board finds that further evaluation is necessary and warranted in this case.  

With regard to a skin disability, the Veteran's entrance examination noted a history of tinea versicolor, although no skin disorder was shown on examination.  During service, the Veteran was seen for condyloma of the scrotum, seborrheic dermatitis, psoriasis, and tinea capitis and corporis.  Post-service, in the 2000's, the Veteran was seen by VA for tinea corporis, eczema, psoriasis, jock itch, and fungal dermatitis.  The physician's assistant referred to chloracne, chronic tinea capitis, tinea versicolor, psoriasis, and tinea cruris.  However, on the later September 2010 VA examination, the Veteran did not have a skin disorder so no opinion was given.  The Board finds that a VA examination should be afforded to the Veteran, as opposed to just a medical opinion.  The matter of whether the Veteran had a preexisting skin disorder when he entered service must be addressed in order to assess of there was aggravation thereof.  In addition, as there were multiple diagnoses during service, the examiner should determine if they continued thereafter with reference to post-service diagnoses, and also determine if the Veteran has chloracne.  

With regarding to the claimed lung disability, the post-service evidence shows that the Veteran underwent a right lobectomy.  There is no VA medical opinion regarding claimed lung disability.  Likewise, an examination confirming the presence of DM is needed to include whether the Veteran's peripheral neuropathy is related thereto.  With regard to headaches, the Veteran was treated once in February 1967 for a headache.  It is unclear if he has a headache disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the James A. Haley VA medical facility.  

2.  Schedule the Veteran for a VA examination.  The examiner should review the record prior to examination.  

With regard to a skin disability, the examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a skin disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner should address the notation of the history of tinea versicolor on the entrance examination.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed skin condition;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting skin disorder at the time of his service entrance, is there evidence that the Veteran's preexisting skin disorder increased in severity (worsened) in service;

(c) If the preexisting skin disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the skin disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a skin disorder that preexisted service, is it at least as likely as not that the Veteran currently has a skin disorder that had its onset in, or is otherwise etiologically related, to his military service.

The examiner should consider the inservice diagnoses of condyloma of the scrotum, seborrheic dermatitis, psoriasis, and tinea capitis and corporis; as well as the post-service diagnoses including tinea corporis, eczema, psoriasis, jock itch, and fungal dermatitis.  

The examiner should clearly confirm whether the Veteran has chloracne. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

With regard to a lung disability, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lung disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  

With regard to DM, the examiner should confirm if the Veteran has DM and if the diagnosed peripheral neuropathy of the lower extremities is etiologically connected in any way to DM.

With regard to headaches, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current headache disorder had its clinical onset during service or is related to any in-service disease, event, or injury, including the report of a headache in February 1967.  

3.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


